DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-38 and 40-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAZAR (WO 2016005977) in view of Renkis (US 20160073060). 
LAZAR teaches (claim 31, 43, and 53) a method (page 4, line 6-8, method for motion detection), comprising: obtaining, at a client device in a wireless communication network, channel information based on a set of wireless signals transmitted through a space (page 27, line 34 – page 38, line 3, “changes in the beamforming feedback information…in case of threshold-surpassing ones, may be determined … as an indication of a change in the surveyed area”), from an access point device in the wireless communication network, to the client device, the set of wireless signals are addressed to the client device (page 11, lines 30-32 “the wireless signals … sent from one beamformee to on beamformer node” and page 27, line 34 – page 38, line 3, WNT 20 performs the explicit beamforming functionality); the multiple wireless access point devices are not configured to detect motion in the space (page 27, line 34 – page 38, line 3, the threshold surpassing may be determined by the WNT ), and detecting, by operation of the client device, motion of an object in the space based on the channel information (page 24, line 15-17, motion detection), receiving, at the client device, the, 
(claim 32, 44, and 54) operation of the client device, transmitting to the access point device a request for the access point device to transmit the set of wireless signals (page 41, line 1-11, sensor requests change parameters),
(claim 33,45, and 55) the request comprises a wireless standard protocol message including at least one of: a null data packet frame; a beamforming request; a ping; or standard data traffic (page 41, line 1-11, sensor requests change parameters … such as beamforming), 
(claim 34,46, and 56) the channel information comprises channel state information (page 9 lines 15-21 transmitter uses the measured channel information), 
(claim 35,47, and 57) the channel information comprises beamforming dynamic information (para 37, lines 21 -30), 
(claim 36,48, and 58) receiving, at the client device, the set of wireless signals from the access point device; and processing, at the client device, the set of wireless signal to obtain the channel information (page 9 lines 15-21 downstream channel is measured at receiver and relayed back to a transmitter which uses the measured channel information), 
(claim 37,49, and 59) receiving, at the client device, the channel information from the access point device (page 9 lines 15-21 “downstream channel is measured at receiver and relayed back to a transmitter which uses the measured channel information”, the wireless signals from the access point contain both channel information and the data need to process the ), 
(claim 38, 50, and 60) transmitting, by the client device to a server, motion detection information indicative of the motion of the object (page 27 line 31 to page 28 line 3 threshold surpassing may be determined by a server to which the sensor sends data via internet connection), 
(claim 40) the wireless communication network is a wireless local area network (WLAN), and the set of wireless signals are transmitted from a wireless access point (WAP) according to a wireless network standard (page 9, lines 1-9), 
(claim 41) the wireless communication network is a Wi-Fi network, and the wireless access point is a Wi-Fi access point (page 44, lines 19-29 wireless LAN), 
(claim 42) the motion of the object is detected by operation of motion detection software on the client device (page 42 lines 1-22, output device operative to perform in software any operations shown), 
(claim 43) a client device in a wireless communication network (page 22, types of wireless communications), the client device comprising: a processor; and memory comprising instructions which, when executed by the processor, (page 17, lines 7-27, data processor and a memory), 
(claim 51) the operations are performed by an operating system of the client device (page 18, lines 29-34, operating system) and 
(claim 52) the operations are performed by an application running on the client device (page 20 line 32 to page 21 line 2 operating system perform all the operations of the method in addition to the being performed on the WNT means a an application is running on a client device
(claim 53) a non-transitory computer-readable medium comprising instructions that, when executed by data processing apparatus, (page 17, lines 7-27, data processor and a memory a processor and memory are a computer readable medium), 
(claim 61-63) the wireless signals are transmitted from the first wireless access point device to the client device according to a standard protocol (page 4, line 29-31, 802.11ac protocol), and the method comprises: by operation of the client device, generating motion information comprising motion indicator values, the motion indicator values representing a degree of motion detected by the client device based on the channel information (page 11, lines 3-6, “Change patterns deemed suggestive of at least one of presence and motion within the surveyed area include but are not limited to, occurrence of certain predetermined values, or predetermined changes or rates of changes, in value”); and sending the motion information to a hub device in the wireless mesh network to make an overall determination of whether motion has occurred in the space and to detect a location of the motion (page 27, line 31 to page 28, line 4, “WNT (wireless network transmitter ) 20 is an example of a dedicated gadget that includes circuitry and software that performs the explicit beamforming functionality usually found in a router vis-a-vis stations, as well as processing that analyzes changes in the beamforming feedback information (the V matrix in case of 802.1 l.ac), which, in case of threshold-surpassing ones, may be determined (by the WNT itself or by a server 26 to which the sensor sends the data via internet connection 25) as an indication of a change in the surveyed area”). 
LAZAR 
 Renkis teaches (claim 31, 43, and 53) the client device being a wireless mesh network comprising multiple wireless access point devices communicating according to a wireless mesh protocol (claim 1, “detecting a wireless communication signal from one or more input devices that are part of a wireless mesh communication network”), and respective pairs of the multiple wireless access point devices are communicatively coupled to each other by respective wireless communication links, and wherein the client device and the multiple wireless access point devices are nodes in the wireless mesh network (para 57, “one mesh networking scheme according to the present invention.”). 
It would have been obvious to modify LAZAR to include the client device being a wireless mesh network comprising multiple wireless access point devices communicating according to a wireless mesh protocol because it is merely a substitution of a well-known communication standard used in a network with no new or unexpected results. It would have been obvious to modify LAZAR to include respective pairs of the multiple wireless access point devices are communicatively coupled to each other by respective wireless communication links, and wherein the client device and the multiple wireless access point devices are nodes in the wireless mesh network because it would allow the each device in the network to communicate with each other and communicate with a remote server.
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. Applicant argues:
1) modifying Lazar in view of Renkis to “allow the system to detect motion between combinations of all the devices and make it possible for all the device[s] to communicate with the server if there is a failure from the WNT” 
Response: In light of the amendment it would have been obvious to modify the system of Lazar to include the Mesh communication system because it would allow the each device in the network to communicate with each other and communicate with a remote server.
2) First, the Applicant respectfully submits that claim 31 states that “the multiple wireless access point devices are not configured to detect motion in the space,” emphasis added. Rather, claim 31 states that motion is detected “by operation of the client device.”
Response: Lazar includes an embodiment where the access points do not detect motion. Motion is detected by the WNT when signals are detected. 
3) Second, the Applicant respectfully submits that Renkis does not disclose “a wireless mesh network comprising multiple wireless access point devices communicating according to a wireless mesh protocol.” 
Response: while the devices of Renkis produce data that is not the same as the devices of Lazar, the method used to communicate the data through a wireless mesh network is a wireless mesh protocol and the use of a wireless mesh protocol is an obvious modification of Lazar.
4) Each of the cameras in Renkis’ Figure 9 detects movement of a person. In contrast, claim 31 discloses that “the multiple wireless access point devices are not configured to detect motion in the space”.
Response: Lazar is cited as the wireless access points not determining motion in the space. Renkis is merely cited to teach the obviousness of the network being a wireless mesh network and communicating in a wireless mesh network protocol. The rejected is not replacing the Access points with cameras but merely teaching the type of communication signals that would be obvious to use in Lazar.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648